DETAILED ACTION
This office action is in response to the amendments filed on August 25, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on August 25, 2021, responding to the action mailed 7/12/2021, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-5 and 7-10 are currently pending in this application. Claims 6 and 11-19 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 5/15/2019. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-5 and 7-10 have been fully considered and are persuasive. The rejection of claims 1-5 and 7-10 have been withdrawn and the application is allowable for the reasons set forth below.
As noted in the amendment, the claimed invention of claim 1 requires a semiconductor module, comprising: a first circuit board including a first insulating substrate, a first input interconnection pattern formed on a surface of the first insulating substrate, a second input interconnection pattern, a first control interconnection pattern and a second control interconnection pattern, N (N being an integer of two or more) circuit units mounted on the first circuit board; a first plate member disposed opposite to the first circuit board with respect to the N circuit units and including a back surface side conductive region, wherein the first circuit units includes: a second plate member including a top surface side conductive region and a back surface side conductive region electrically connected to each other; a vertical type transistor including a first main electrode pad, and a second main electrode pad and a gate electrode pad that are formed opposite to the first main electrode pad, wherein the first main electrode pad is opposite to and is electrically connected to the top surface side conductive region of the second plate member; a second circuit board including a second insulating substrate, a first conductive pattern formed on a back surface of the second insulating substrate and electrically connected to the gate electrode pad, a second conductive pattern formed on the back surface of the second insulating substrate and electrically connected to the second main electrode pad, a third conductive pattern formed on a top surface of the second insulating substrate and electrically connected to the first conductive pattern, and a fourth conductive pattern formed on the top surface of the second insulating substrate and electrically connected to the second conductive pattern, wherein n (n being an integer of one or more and (N-1) or less) first circuit unit of the N circuit units is mounted on the first circuit board so that the back surface side conductive region of the 
The combination of Hori (US 2016/0343641) in view of Sakamoto (US 2007/0215903) show most aspects of the present invention. However, the combination of references do not show features of a surge voltage absorption device connecting the first input interconnection pattern to the second input interconnection pattern and configured to absorb a surge voltage.

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of a surge voltage absorption device connecting the first input interconnection pattern to the second input interconnection pattern and configured to absorb a surge voltage
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814